Citation Nr: 0506269	
Decision Date: 03/04/05    Archive Date: 03/15/05

DOCKET NO.  02-22 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from October 1963 to October 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Reno, 
Nevada Department of Veterans Affairs (VA) Regional Office 
(RO) that denied the veteran's claim for bilateral hearing 
loss disability.

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2004.  A transcript 
of that hearing has been associated with the claims file.

The case was previously before the Board in June 2004, at 
which time it was remanded for additional development.


FINDING OF FACT

The veteran's current bilateral hearing loss disability has 
not been shown by competent medical evidence of record to be 
etiologically related to service.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Notice

VA letters issued in September 2001, November 2003, and June 
2004 apprised the appellant of the information and evidence 
necessary to substantiate his claim.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C. A. § 5103 (West 2002) and 38 C.F.R. § 
3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. June 24, 2004), held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the appellant was provided every opportunity to identify 
and submit evidence in support of his claim for service 
connection.  

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private treatment records, 
as well as VA treatment and examination records.  The veteran 
has been afforded the opportunity for a personal hearing on 
appeal.  The Board has carefully reviewed the veteran's 
statements and concludes that he has not identified any 
further evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Factual Background

On the report of medical history, taken in conjunction with 
the veteran's October 1963 induction examination, the veteran 
reported a history of ear, nose, or throat trouble, which an 
examiner later reported was cerumen in both ears.  An 
audiological examination reported the following pure tone 
thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5

-5
LEFT
-5
-5
-5

5

In November 1963, the veteran complained of a left earache, 
which was diagnosed as a mild external otitis left ear.

On the report of medical history, taken in conjunction with 
the veteran's August 1965 separation examination, the veteran 
reported a history of ear, nose, or throat trouble, which an 
examiner reported to be an excessive amount of wax drainage 
in the right ear.  An audiological examination reported the 
following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10

15
LEFT
5
5
5

15

The veteran's VA Form DD 214 indicates that the veteran was 
assigned to an Army artillery battery and that he was an 
expert in the use of the M-14 rifle.  His military 
occupational specialty was light and medium field artillery 
crewman.

The veteran was afforded a private audiometric examination in 
June 1990.  His history of noise exposure included exposure 
to noise at both his current job as well as in previous jobs 
and exposure to gunfire in the past.  The veteran reported 
that he did not wear any ear protection.  An audiological 
examination reported the following pure tone thresholds, in 
decibels:







HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
40
40
LEFT
35
25
30
45
45

He was diagnosed with left ear slight high frequency 
impairment with significant low frequency impairment.  He was 
also diagnosed with right ear slight high frequency 
impairment with no involvement of speech frequencies.

In private treatment records dated from October 1998 to 
August 2000, the veteran reported bilateral decreased 
hearing.  The examiner assessed the veteran as having hearing 
loss.

A December 1998 private medical record reflects that the 
veteran underwent audiometric testing.  Speech audiometry 
revealed speech recognition ability of 100 percent in the 
right ear and 92 percent in the left ear.  

In January 2004, the veteran, during a Travel Board hearing, 
testified that he was exposed to noise when he operated M-
109's (without hearing protection) while in service in 
Germany.  He also related that a specialist fourth class, who 
administered a hearing test, told him that he was losing his 
hearing and recommended that the veteran go to the hospital.  
However, the veteran said that he told the examiner that he 
could hear good enough.

In July 2004, the veteran was afforded a VA audiometric 
examination.  He reported a history of exposure to artillery 
noise during the military and occupational noise exposure 
both prior to and subsequent to his military service, while 
working in the printing business.  The reported puretone 
thresholds in decibels were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
75
LEFT
10
20
30
80
85

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 90 percent in the left ear.  The 
examiner diagnosed the veteran as having bilateral high 
frequency sensorineural hearing loss.  The examiner further 
commented that the diagnosis was based the veteran's pre and 
post military noise exposure, as well as on a review of the 
claims file, which showed that the veteran had normal hearing 
on entrance to and discharge from service, as well as on 
numerous post service audiometric examinations.  He opined 
that the veteran's sensorineural hearing loss was, "as least 
as likely as not related to post military noise exposure and 
not related to occupational noise exposure while the veteran 
was on active military duty.  Comparison of the audiometric 
tests during the military reveals no clinically significant 
change in hearing ability in service and the results of those 
tests both indicate normal hearing acuity."

Criteria

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002). 

Service connection may also be granted for disease that is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 
Vet. App. 503, 505 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. 38 C.F.R. § 3.385 (2004).

The United States Court of Appeals for Veterans Claims 
(Court), referring to its holding in Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service." Id at 158.

Analysis

The veteran contends that service connection is warranted for 
a bilateral hearing loss disability.  In this regard, in 
order to establish service connection on a direct basis, the 
veteran must provide evidence of a current disability, an in-
service injury, and a nexus between the current injury and an 
in-service injury.  The Board notes that the evidence of 
record establishes that the veteran has a current bilateral 
hearing loss disability.  In terms of an in-service injury, 
it is also conceded that the veteran was exposed to acoustic 
trauma in service.  The Board observes that the veteran's DD 
Form 214 indicates that while in the Army, the veteran's duty 
included the use of artillery and that he was an expert in 
use of the M-14 rifle.  As such, the Board finds that the 
veteran's contention that he was exposed to acoustic trauma 
of artillery noise is consistent with the circumstances of 
his military service.  38 U.S.C.A. § 1154(a) (West 2002).  

However, the Board finds that the competent evidence of 
record fails to establish that the veteran's current 
bilateral hearing loss disability is etiologically related to 
service.  The veteran's service medical records do not refer 
to a complaint or finding of impaired hearing ability while 
in service.  Indeed, audiometric test findings on separation 
from service did not demonstrate hearing loss disability for 
VA compensation purposes.  See 38 C.F.R. § 3.385.  Further, 
the examiner from the July 2004 VA audiometric examination 
opined that there had been no clinically significant change 
in hearing ability demonstrated during service, when the 
entrance and separation examination findings were considered.  
The examiner concluded that the veteran's current hearing 
loss was at least as likely as not related to post military 
noise and not related to noise exposure while the veteran was 
in the military.  
There is no evidence to the contrary.  That is the only 
medical evidence of record is to the effect that the 
veteran's current bilateral hearing loss disability is not 
etiologically related to service.  Despite the veteran's 
assertions, he is not competent to provide an opinion 
requiring medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Thus, the Board finds that the competent 
medical evidence of record is of greater probative value than 
the veteran's statements in support of his claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied.




____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


